Citation Nr: 0500755	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  00-21 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence as been submitted to reopen 
a claim for service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from July 1949 to September 
1952.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 1999 rating decision of the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This decision denied an application 
to reopen a previously denied claim for service connection 
for schizophrenia.  

The Board likewise denied the appellant's application to 
reopen a claim for service connection for schizophrenia in a 
January 2003 decision.  The appellant appealed the Board's 
denial to the United States Court of Appeals for Veterans 
Claims (Court), and the Board's decision was vacated pursuant 
to an February 2004 Order, following a Joint Motion for 
Remand and to Stay Further Proceedings.  The parties 
requested that the Court vacate the Board's January 2003 
decision regarding the denial of an application to reopen a 
claim for service connection for schizophrenia and remand the 
matter so that the veteran could be notified of all of the 
provisions relating to the passage of the Veterans Claims 
Assistance Act of 2000 (VCAA) as it pertains to the 
application to reopen a claim for service connection of 
schizophrenia.  The Court granted the joint motion and 
remanded the case to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The a Joint Motion for Remand upon which the order of the 
Court is based, notes that, while the veteran was notified of 
the provisions of the VCAA, this related to his claim for 
service connection for post-traumatic stress disorder (PTSD), 
a claim that was granted by the RO in a February 2002 rating 
decision.  Pursuant to the order, the veteran must be 
informed of the provisions of the VCAA as it relates to the 
application to reopen a claim for service connection for 
schizophrenia.  

The United States Court of Appeals for the Federal Circuit 
invalidated the ability of the Board to issue written 
notification of the VCAA and to consider additional evidence 
without prior RO review in the absence of a waiver of such 
review by the veteran or his representation.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Therefore, a remand in this case is 
now required for compliance with the notice provisions 
contained in the VCAA.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must send the veteran a current 
VCAA letter with respect to the 
application to reopen the claim for 
service connection for schizophrenia.  

2.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




